DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 11-14, 17-18 of U.S. Patent No. 10484470. Although the claims at issue are not identical, they are not patentably distinct from each.

Regarding claims 1, 9 and 17, see the table below.
Application No. 16/547,431
U.S. Patent No. 10484470
Claim 1. A method for managing data, the method comprising:



determining a peak workload of the data storage device for the period of time;


determining a maximum workload threshold for the data storage device in the data storage system over the period of time; and









preventing movement of additional workload to the device in the data storage 




determining a maximum workload parameter for the present time period and the one or more previous time periods; 

determining a maximum workload threshold that corresponds to the maximum workload parameter; computing a difference between the maximum workload threshold and the maximum workload parameter in response to a determination that the maximum workload parameter is less than the maximum workload threshold; determining an amount of workload to move to the device based on the difference; and

preventing movement of additional workload to the device over the present 



collect, by the processor, workload information for a data storage device in a data storage system over a period of time;

determine, by the processor, a peak workload of the data storage device for the period of time;


determine, by the processor, a maximum workload threshold for the data storage device in the data storage system over the period of time; and









prevent, by the processor, movement of additional workload to the device in the data storage system during a subsequent period of time when the data storage device is predicted to be at about the peak workload for the data storage device in response to a determination that adding the additional workload would 


collect, by the processor, workload information for a device for a present time period and one or more previous time periods;

determine, by the processor, a maximum workload parameter for the present time period and the one or more previous time periods;

determine, by the processor, a maximum workload threshold that corresponds to the maximum workload parameter; compute, by the processor, a difference between the maximum workload threshold and the maximum workload parameter in response to a determination that the maximum workload parameter is less than the maximum workload threshold; determine, by the processor, an amount of workload to move to the device based on the difference; and

prevent, by the processor, movement of additional workload to the device over the present time period in response to a determination that the maximum workload parameter is at least as great as the maximum workload threshold.


collecting workload information for a data storage device in a data storage system over a period of time;

determining a peak workload of the data storage device for the period of time; 


determining a maximum workload threshold for the data storage device in the data storage system over the period of time; and








preventing movement of additional workload to the device in the data storage system during a subsequent period of time when the data storage device is predicted to be at about the peak workload for the data storage device in response to a determination that adding the additional workload would cause the workload of the device to exceed the maximum workload threshold.



collect workload information for a storage device for a present time period and one or more previous time periods;

determine a maximum workload parameter for the present time period and the one or more previous time periods; 

determine a maximum workload threshold that corresponds to the maximum workload parameter; compute a difference between the maximum 

prevent movement of additional workload to the storage device over the present time period in response to a determination that the maximum workload parameter is at least as great as the maximum workload threshold.


Regarding claims 2-8, 10-16 and 18-20, claims 2-8, 10-16 and 18-20 of  Application No. 16/547,431 correspond respectively to claims 1, 4, 1, 6, 5, 1, 3, 9, 12, 9, 14, 13, 9, 11, 17, 18 and 17 of U.S. Patent No. 10484470.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-2, 9-10 and 6-18 recite the term “about”. The term "about" in claims 1-2, 9-10 and 16-18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-8, 10-16 and 18-20, which depend from claims 1, 9 and 17, are rejected for the same reason as claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (U.S. PGPub 2012/0203999) in view of Jun et al. (U.S. PGPub 2014/0269275).

Regarding claims 1, 9 and 17, Jess teaches A method for managing data, the method comprising: collecting workload information for a data storage device in a data storage system over a period of time; (Jess, see figs. 4-6; see paragraph 0032 where the DST system is configured to sample and log information about its utilization characteristics at regular intervals; see also paragraph 0031 where capture changes over a 24-hour period, a 5-day work week period, a 7-day/weeklong period, a 4-week/month long period, or other relevant windows of time as required by one or more particular workloads)
determining a peak workload of the data storage device for the period of time; (Jess, see figs. 4-6; see paragraph 0028 where may include, but are not limited to, utilization averages, maximum and/or minimum utilization data, and variances; see paragraph 0020 performance characteristics may include I/O Operations Per Second (IOPS); see paragraph 0032 where the DST system is configured to sample and log 
determining a maximum workload threshold for the data storage device in the data storage system over the period of time; and (Jess, see figs. 4-6; see paragraph 0021 where the threshold activity level may be defined as an absolute value, e.g., some number of I/Os Per Second (IOPS); see paragraph 0025 where the load on the corresponding LBA range falls below the threshold for some period of time)
However, Jess does not explicitly teach preventing movement of additional workload to the device in the data storage system during a subsequent period of time when the data storage device is predicted to be at about the peak workload for the data storage device in response to a determination that adding the additional workload would cause the workload of the device to exceed the maximum workload threshold.
Jun teaches preventing movement of additional workload to the device in the data storage system during a subsequent period of time when the data storage device is predicted to be at about the peak workload for the data storage device in response to a determination that adding the additional workload would cause the workload of the device to exceed the maximum workload threshold. (Jun, see fig. 2; see paragraph 0018 where include overload mitigation steps being performed by the end user device 110...prohibition of the service requests can be for a particular period of time (e.g., an overload mitigation time duration) which may be a pre-determined time period and/or a dynamic time period...monitor the time period over which these failed consecutive 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jess and Jun to provide the technique of preventing movement of additional workload to the device in the data storage system during a subsequent period of time when the data storage device is predicted to be at about the peak workload for the data storage device in response to a determination that adding the additional workload would cause the workload of the device to exceed the maximum workload threshold of Jun in the system of Jess in order to prevent further overloading or exacerbation of outage (Jun, see paragraph 0033). 

Regarding claims 3, 11 and 19, Jess-Jun teaches wherein the period of time encompasses a cyclical workload pattern for the data storage system. (Jess, see figs. 4-6; see paragraph 0028 where may include, but are not limited to, utilization averages, maximum and/or minimum utilization data, and variances; see paragraph 0020 performance characteristics may include I/O Operations Per Second (IOPS); see paragraph 0032 where the DST system is configured to sample and log information about its utilization characteristics at regular intervals; see also paragraph 0031 where 

Regarding claims 6 and 14, Jess-Jun teaches wherein the workload information comprises a bandwidth of data input and output from the data storage device, and wherein the peak workload is a peak bandwidth of the data storage device. (Jess, see figs. 4-6; see paragraph 0021 where the threshold activity level may be defined as an absolute value, e.g., some number of I/Os Per Second (IOPS); see paragraph 0025 where the load on the corresponding LBA range falls below the threshold for some period of time; see figs. 5 and 6 where highest points on the graphs indicates peak utilization; see paragraph 0020 where characteristic includes bandwidth, e.g., data transmission rates, data carrying capacities)

Regarding claims 7, 15 and 20, Jess-Jun teaches wherein the determining the peak workload for the period of time, the determining the maximum workload threshold, and the preventing movement of the additional workload is performed for each of a plurality of data storage devices of the data storage system individually (Jun, see fig. 2; see paragraph 0018 where include overload mitigation steps being performed by the end user device 110...prohibition of the service requests can be for a particular period of time (e.g., an overload mitigation time duration) which may be a pre-determined time period and/or a dynamic time period...monitor the time period over which these failed consecutive service requests were sent. If the failed service requests satisfy an 
The motivation regarding to the obviousness to claims 1, 9 and 17 is also applied to claims 7, 15 and 20.
	
Regarding claims 8 and 16, Jess-Jun teaches wherein the method is performed once per day. (Jess, see figs. 4-6; see paragraph 0028 where may include, but are not limited to, utilization averages, maximum and/or minimum utilization data, and variances; see paragraph 0020 performance characteristics may include I/O Operations Per Second (IOPS); see paragraph 0032 where the DST system is configured to sample and log information about its utilization characteristics at regular intervals; see also paragraph 0031 where capture changes over a 24-hour period, a 5-day work week period, a 7-day/weeklong period, a 4-week/month long period, or other relevant windows of time as required by one or more particular workloads)

Claims 2, 4, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jess-Jun in view of Roy (A. Roy, R. Ganesan, D. Dash, and S. .

Regarding claims 2, 10 and 18, Jess-Jun teaches all the features of claims 1, 9, 17. However, Jess-Jun does not explicitly teach comprising determining an amount of workload to move to the data storage device in the data storage system based on a difference between the maximum workload threshold and the peak workload, and moving about the determined amount of workload to the data storage device.
Roy teaches comprising determining an amount of workload to move to the data storage device in the data storage system based on a difference between the maximum workload threshold and the peak workload, and moving about the determined amount of workload to the data storage device. (Roy, see page 4, col. 2 Algorithm 2 where if (VMtype.equals(replicaVM)) if (hostPM.availablecapacity>=VM.capacity && hostPM.usedcapacity+VM.capacity<PM utilization threshold) create replica VM on host PM start replica VM use replica VM until original VM comes back up...if (migrating VM’s utilization + current PM utilization < PM utilization threshold...)...migrate original VM to this PM, or  migrate original VM (an amount of workload) based on (migrating VM’s utilization (additional workload) < PM utilization threshold (maximum workload threshold) - current PM utilization (peak workload), which is a difference between the maximum workload threshold and peak workload)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jess-Jun and Roy to provide the technique of determining an amount of workload to move to the data storage device in the data 

Regarding claims 4 and 12, Jess-Jun teaches all the features of claims 1 and 9. However, Jess-Jun does not explicitly teach wherein the additional workload is prevented from being moved to the data storage device in response to a determination that the difference between the maximum workload threshold and the peak workload is less than the additional workload.
Roy teaches wherein the additional workload is prevented from being moved to the data storage device in response to a determination that the difference between the maximum workload threshold and the peak workload is less than the additional workload. (Roy, see page 4, col. 2 Algorithm 2 where if (migrating VM’s utilization + current PM utilization < PM utilization threshold...)...migrate original VM to this PM, which indicates that when migrating VM’s utilization (additional workload) + current PM utilization (peak workload) > PM utilization threshold (overload parameter) or when migrating VM’s utilization (additional workload) > PM utilization threshold (maximum workload threshold) - current PM utilization (peak workload) (difference between the maximum workload threshold and peak workload is less than the additional workload), no workload is moved to the PM (physical machine))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jess-Jun and Roy to provide the technique of the .
  
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jess-Jun in view of Patterson et al. (U.S. PGPub 2003/0212872).

Regarding claims 5 and 13, Jess-Jun teaches all the features of claims 1 and 9. However, Jess-Jun does not explicitly teach wherein the data storage device is selected from the group consisting of: a hard disk drive, a solid state drive, a sequential access media drive, and a direct access media drive.
Patterson teaches wherein the data storage device is selected from the group consisting of: a hard disk drive, a solid state drive, a sequential access media drive, and a direct access media drive. (Patterson, see fig. 2 RAM and arrayed storage device; see paragraph 0027 a volatile memory 202 (i.e., RAM), and a nonvolatile memory 204 (e.g., ROM, hard disk, floppy disk, CD-ROM, etc.); see paragraph 0022 storage arrays, RAIDS)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have combined Jess-Jun and Patterson to provide the technique of the data storage device is selected from the group consisting of: a hard disk drive, a solid state drive, a sequential access media drive, and a direct access media drive of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2009/0228589, which describes a method and system selecting a target physical machine for a virtual machine (VM) migration;
U.S. PGPub 2015/0200833, which describes apparatus and method for migrating data within an object storage system using available storage system bandwidth; and
U.S. PGPub 2010/0332657, which describes a method for selecting a host from a host cluster for live migration of a virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MENG VANG/Primary Examiner, Art Unit 2457